 



Exhibit 10.2

CHANGE IN CONTROL AGREEMENT

     This is an Agreement (the “Agreement”) made by and between Ohio State
Bancshares, Inc. (“Company”) and Steven M. Strine (“Executive”).

RECITALS

     WHEREAS, Company is a bank holding company whose principal subsidiary is
engaged in the business of banking and businesses incidental thereto.

     WHEREAS, Executive possesses unique skills, knowledge and experience
relating to the business of the Company.

     WHEREAS, Company desires to recognize the past and future services of
Executive, and, in that connection, Executive desires to be assured that, in the
event of a change in the control of Company, Executive will be provided with an
adequate severance payment for termination without cause or as compensation for
Executive’s severance because of a material change in his duties and functions.

     WHEREAS, Company desires to be assured of the objectivity of Executive in
evaluating a potential change of control and advising whether or not a potential
change of control is in the best interest of Company and its shareholders.

     WHEREAS, Company desires to induce Executive to remain in the employ of the
Company (as hereinafter defined) following a change of control to provide for
continuity of management.

     NOW, THEREFORE, in consideration of the premises and of their mutual
covenants expressed in this Agreement, the parties hereto make the following
agreement, intending to be legally bound thereby:

Section 1 - Definitions.



A.   Board – “Board” shall mean the Board of Directors of Ohio State Bancshares,
Inc.   B.   Cause – “Cause” shall mean and be limited to Executive’s
(a) conviction of a felony, (b) criminal dishonesty, (c) refusal to act in
accordance with any specific substantive instructions given by Company with
respect to Executive’s performance of duties normally associated with his
position prior to the Change in Control, or (d) engaging in conduct which could
be materially damaging to Company without a reasonable good faith belief that
such conduct was in the best interest of Company.   C.   Change in Control –
“Change in Control” shall result if, and shall be deemed to have occurred on the
date of, a transaction pursuant to which:

 



--------------------------------------------------------------------------------



 



1.   Any person or group (as such terms are used in connection with Sections
13(d) and 14(d) of the Exchange Act) is or becomes the “beneficial owner” (as
defined in Rule 13(d)(3) and 13(d)(5) under the Exchange Act), directly or
indirectly, of securities of Ohio State Bancshares, Inc. representing 35% or
more of the combined voting power of Ohio State Bancshares, Inc.’s then
outstanding securities;   2.   A merger, consolidation, sale of assets,
reorganization, or proxy contest, is consummated and, as a consequence of which,
members of the Board in office immediately prior to such transaction or event
constitute less than a majority of the Board thereafter;   3.   During any
period of 24 consecutive months, individuals who at the beginning of such period
constitute the Board (including for this purpose any new director whose election
or nomination for election by Ohio State Bancshares, Inc.’s stockholders was
approved by a vote of at least one-half of the directors then still in office
who were directors at the beginning of such period) cease for any reason to
constitute at least a majority of the Board; or   4.   A merger, consolidation
or reorganization is consummated with any other corporation pursuant to which
the shareholders of Ohio State Bancshares, Inc. immediately prior to the merger,
consolidation or reorganization do not immediately thereafter directly or
indirectly own more than fifty percent (50%) of the combined voting power of the
voting securities entitled to vote in the election of directors of the merged,
consolidated or reorganized entity.



    Notwithstanding the foregoing, no trust department or designated fiduciary
or other trustee of such trust department of Ohio State Bancshares, Inc. or a
subsidiary of Ohio State Bancshares, Inc., or other similar fiduciary capacity
of Ohio State Bancshares, Inc. with direct voting control of the stock shall be
treated as a person or group within the meaning of subsection C.1 hereof.
Further, no profit-sharing, employee stock ownership, employee stock purchase
and savings, employee pension, or other employee benefit plan of Ohio State
Bancshares, Inc. or any of its subsidiaries, and no trustee of any such plan in
its capacity as such trustee, shall be treated as a person or group within the
meaning of subsection C.1 hereof.   D.   Code – “Code” shall mean the Internal
Revenue Code of 1986, as amended from time to time.   E.   Company – “Company”
shall include The Marion Bank and any members of its Affiliated Group, over
which Executive has managerial control, as that term is defined in Section 1504
of the Code, and shall include any predecessor corporations of the Company and
its Affiliated Group.   F.   Exchange Act – “Exchange Act” means The Securities
Exchange Act of 1934.

 



--------------------------------------------------------------------------------



 



G.   Ohio State Bancshares, Inc. – “Ohio State Bancshares, Inc.” means Ohio
State Bancshares, Inc., an Ohio corporation which owns all of the outstanding
capital stock of The Marion Bank.

Section 2 - Term of Agreement.

This Agreement shall be effective from the date of this Agreement until the
Agreement Termination Date, which is the later of: (i) Company’s payment of any
amounts due under Section’s 5 and 7, and (ii) the earliest of:



1.   The date this Agreement is mutually rescinded;   2.   The date prior to a
Change in Control on which the Executive’s employment with the Company is
terminated by death, retirement, disability, resignation, or dismissal for any
reason;   3.   The date Executive employment is terminated for Cause after a
Change in Control;   4.   The date which is two (2) years after the date of a
Change in Control; or   5.   The date which the Company’s subsidiary (The Marion
Bank), or any other member of its Affiliated Group, and over which Executive has
managerial control, which is a depository institution which is insured by an
agency of any state or the United States Federal Government:



a.   becomes insolvent;   b.   has appointed any conservator or receiver;   c.  
is assigned a composite rating of 4 or 5 by the appropriate federal banking
agency or is informed in writing by the Federal Deposit Insurance Corporation
that it is rated a 4 or 5 under the Uniform Financial Institution’s Rating
System of the Federal Financial Institutions Examination Council;   d.   has
initiated against it by the Federal Deposit Insurance Corporation a proceeding
to terminate or suspend deposit insurance; or   e.   reasonably determines in
good faith and with due care that the payments called for under this Agreement,
or the obligations and promises assumed and made under this Agreement have
become proscribed under applicable law or regulations; provided, however, if
such law or regulations apply prospectively only, or for some other reason do
not apply to this Agreement, then this Agreement shall not be deemed by Company
to be proscribed.

Section 3 - Reduction in Compensation Proscribed After a Change in Control.

 



--------------------------------------------------------------------------------



 



During the term of this Agreement from the date of a Change in Control forward,
Executive shall receive as compensation, while still employed by Company, a
salary at a rate no less than the highest rate in effect during the one-year
period before the Change in Control, and shall, in addition, be entitled to
receive a bonus equal to at least the average of the last three years bonuses
paid before the Change in Control. In addition, during such period, the Company
shall pay and provide for Executive at no cost to Executive, all of his
then-current fringe benefits, including but not limited to health, disability,
dental, life insurance, club memberships, etc., all of which shall be at levels
and amounts no less favorable than levels and amounts in effect as of the Change
in Control.

Section 4 – No additional rights prior to a Change in Control.

Except for an obligation arising pursuant to Section 5.C of this Agreement,
nothing contained in this Agreement shall change, alter or amend any rights
which either Company or Executive may have in respect of the termination of the
employment of Executive by Company prior to a Change in Control. Nothing
contained in this Agreement shall be construed to create any additional right or
obligation of Executive to be employed by Company. If the employment of
Executive by Company is terminated by Company or by Executive, for any reason
whatsoever, prior to a Change in Control, Executive and Company shall have only
such rights and obligations in respect of such termination as either of them
would have had if this Agreement had not been effected.

Section 5 – Payments Due After a Change in Control.



A.   If during the term of this Agreement and after the date of a Change in
Control, Executive is discharged without Cause or Executive resigns because he
has: (i) been demoted, (ii) had his compensation reduced, (iii) had his
principal place of employment transferred away from Marion, Ohio or (iv) had his
job title, status or responsibility materially reduced, then the Company shall
make the payments to Executive set forth in subsection D of this Section 5.   B.
  If Executive voluntarily terminates employment not earlier than three (3)
months and not later than six (6) months following a Change in Control then the
Company shall make the payments to Executive set forth in subsection D of this
Section 5.   C.   If Executive is discharged by Company other than for Cause and
there is a Change in Control within two years of the discharge, then the Company
shall make the payments to Executive set forth in subsection D of this
Section 5, reduced for any severance pay made by the Company to Executive at the
time of Executive’s discharge.   D.   In the event of the termination of
Executive’s employment as described in A, B or C above, Executive shall be
entitled to receive: (i) a cash payment equal to two (2) years of Compensation
or (ii) upon Executive’s election, two (2) years of Compensation payable in
equal monthly payments, in cash, without interest. The lump sum cash payment or
the first monthly cash payment, as the case may be, shall be paid at the end of
the first month commencing after the Executive’s termination of employment in
the case of a benefit entitlement under subsection A or B above and immediately
upon consummation of a Change in Control under subsection C above. If
Executive’s employment is terminated as

 



--------------------------------------------------------------------------------



 



    described in subsection A or subsection B above, then in addition to the
above cash payment(s), Company shall continue at no cost to Executive for the
term of the Benefit Period as defined below, Executive’s coverage in Company’s
health, disability, dental, life insurance and club memberships at the same
levels that had been provided immediately prior to his termination of
employment. The Benefit Period shall commence on the date of termination of the
Executive’s employment and shall end on the last day of the twenty fourth (24th)
consecutive whole month thereafter.       In the event Executive dies before
collecting all amounts and benefits due under this Section, any payments owing
shall be paid to the person or persons as stated in the last designation of
beneficiary concerning this Agreement signed by Executive and filed with
Company, and if not, then to the personal representative of Executive.       The
payments and benefits provided for herein are in lieu of compensation, benefits
or amounts the Executive might otherwise be entitled to under the Company’s
severance policy or otherwise payable by the Company be reason of termination of
employment.   E.   As used herein “Compensation” shall mean the sum of employee
base salary plus any cash bonuses for the last whole calendar year preceding
Executive’s termination of employment. Compensation shall not include any
amount, other than base salary and cash bonuses, included in Executive’s taxable
compensation for federal income tax purposes and reported to Executive and
Internal Revenue Service (“IRS”) such as the reporting of previously deferred
compensation or gain realized upon exercise of any non qualified stock options.
In the event the payments required under this Agreement, when added together
with any other amounts required to be included by Executive under the provisions
of the Code, result in an “Excess Parachute Payment,” as that term is defined in
Section 280G of the Code, then the amount of the payments provided for in this
agreement shall be increased in an amount equal to 140% of any excise tax
imposed under Section 4999 (or any successor thereto) of the Code and otherwise
payable by the Executive.   F.   Any subsequent employment by Executive shall
not reduce the obligation of the Company to make the full payments and provide
the full benefits specified herein and Executive shall have no obligation to
seek other employment or otherwise mitigate the effect of his discharge from
employment.

 



--------------------------------------------------------------------------------



 



Section 6 – Qualified and Non-Qualified Retirement Pension Plans.

Nothing in this Agreement shall reduce any pension benefits or benefits from
other qualified or non-qualified retirement plans maintained by Company to which
Executive is otherwise entitled without regard to this Agreement. The Company
shall take such actions as are necessary in order to amend any and all qualified
and non-qualified retirement plans of the Company, or of any of its
subsidiaries, in order to provide for the inclusion of payments made to
Executive under the terms of this Agreement within the definition of
compensation for all such plans and to provide for the inclusion of the Benefit
Period within the computation of any and all years of service an/or age
requirements for the computation of the amount of, or vesting of, benefits under
the Company’s qualified and non-qualified retirements plans.

Section 7 – Provision for Outplacement Services.

In the event of the termination of employment of Executive requiring the
payments specified in Section 5 of this Agreement, Executive shall be entitled
to one year of out placement services following termination of employment. Such
services shall include employment counseling, resume services, executive
placement services and similar services generally provided to executives by
professional executive out placement service providers. All costs of such out
placement services shall be paid for by the Company.

Section 8 – Right to Other Benefits.

Nothing in this Agreement shall abridge, eliminate, or cause Executive to lose
Executive’s right or entitlement to any other Company benefit to which Executive
may be entitled due to his status as an employee under any plan or policy of
Company on such terms and conditions as are required of any employee under any
plan or policy of Company. Further, nothing in this Agreement shall create in
Executive any greater rights or entitlements, except as specified in this
Agreement. The plans and policies referred to in this Section 8 include, but are
not limited to, life insurance plans, dental, disability or health insurance
benefits, severance policies, club memberships, and accrued vacation pay.

Section 9 - Protection of Business.

Notwithstanding anything to the contrary contained elsewhere in this Agreement,
during the term of this Agreement and for a period of one year thereafter:



A.   Executive will not disclose, reveal or communicate to any person, firm,
corporation, partnership, joint venture or other entity, directly or indirectly,
any trade secrets or other information which Executive may have obtained during
the course of his employment by Company in respect of any matters affecting or
relating to the banking business of Company including, without limitation, any
of its plans, policies, business practices, finances, methods of operation or
other information known to Executive to be historically considered by Company to
be confidential information.

 



--------------------------------------------------------------------------------



 



B.   In addition to any action for damages, the restrictions imposed upon
Executive under this Section 9 may be enforced by the Company by an action for
an injunction and it is hereby agreed that (in view of the general practical
difficulty of determining by computation or legal proof the exact amount of
damages, if any, resulting to Company from a violation by Executive of the
provisions of this Section 9) there would be no adequate remedy at law for any
breach by Executive of any such restriction.   C.   The obligations imposed upon
Executive by this Section 9 shall survive the termination of this Agreement
pursuant to Section 2.

Section 10 – Notice and Payments.

All payments required or permitted to be made under the provisions of this
Agreement, and all notices and other communications required or permitted to be
given or delivered under this Agreement to Company or to Executive, which
notices or communications must be in writing, shall be deemed to have been given
if delivered by hand, or mailed by first-class mail, addressed as follows:



A.   If to Company:       Ohio State Bancshares, Inc.     111 S. Main Street    
P.O. Box 1818     Marion, OH 43301-1818     Atten: Chairman, Compensation
Committee



B.   If to Executive:       Steven M. Strine     627 Gemini Drive     Marion,
Ohio 43302

Company or Executive may, by notice given to the other from time to time and at
any time, designate a different address for making payments required to be made,
and for the giving of notices or other communications required or permitted to
be given, to the party designating such new address.

Section 11 – Recovery of Costs.

In case of litigation between the parties regarding this Agreement, the
prevailing party shall be entitled to recovery of all of their costs including
reasonable attorney’s fees.

Section 12 – Payroll Taxes.

Any payment required or permitted to be made or given to Executive under this
Agreement shall be subject to the withholding and other requirements of
applicable laws, and to the deduction

 



--------------------------------------------------------------------------------



 



requirements of any benefit plan maintained by Company in which Executive is a
participant, and to all reporting, filing and other requirements in respect of
such payments, and Company shall use it best efforts promptly to satisfy all
such requirements.

Section 13 – Governing Law.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Ohio.

Section 14 – Duplicate Originals.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be a duplicate original, but all of which, taken together, shall
constitute a single instrument.

Section 15 – Captions.

The captions contained in this Agreement are included only for convenience of
reference and do not define, limit, explain or modify this Agreement or its
interpretations, construction or meaning and are in no way to be construed as a
part of this Agreement.

Section 16 – Severability.

If any provision of this Agreement or the application of any provision to any
person or any circumstances shall be determined to be invalid or unenforceable,
such provision or portion thereof shall nevertheless be effective and
enforceable to the extent determined reasonable. Such determination shall not
affect any other provision of this Agreement or the application of said
provision to any other person or circumstance, all of which other provisions
shall remain in full force and effect, and it is the intention of Company and
Executive that if any provision of this Agreement is susceptible of two or more
constructions, one of which would render the provision enforceable and the other
or others of which would render the provisions unenforceable, then the
provisions shall have the meaning which renders it enforceable.

Section 17 – Number and Gender.

When used in this Agreement, the number and gender of each pronoun shall be
construed to be such number and gender as the context, circumstances or its
antecedent may require.

 



--------------------------------------------------------------------------------



 



Section 18 – Successor and Assigns.

This Agreement shall inure to the benefit of and be binding upon the successors
and assigns (including successive, as well as immediate, successors and assigns)
of Company; provided, however, that Company may not assign this Agreement or any
of its rights or obligations to any party other than a corporation which
succeeds to substantially all of the business and assets of Company by merger,
consolidation, sale of assets or otherwise. This Agreement shall inure to the
benefit of and be binding upon the successor and assigns (including successive,
as well as immediate, successors and assigns) of Executive; provided, however,
that the right of Executive under this Agreement may be assigned only to his
personal representative or trustee or by will or pursuant to applicable laws of
descent and distribution.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on and to be effective on September 15, 2000.

     
In the Presence of:
  EXECUTIVE
 
   
/s/ Gary E. Pendleton
  /s/ Steven M. Strine
/s/ Todd Wanner
  Steven M. Strine
 
   
In the Presence of:
  OHIO STATE BANCSHARES, INC.
 
   
/s/ Gary E. Pendleton
  By: /s/ Fred K. White
/s/ Todd Wanner
  Its: Chairman

 